Citation Nr: 1740501	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  14-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for diffuse toxic goiter status post subtotal thyroidectomy with residual euthyroid.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force January 1975 to January 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

During the appeal period the Veteran's service-connected thyroid disorder has been productive of no more than fatigability and constipation, with a history of weight gain.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for diffuse toxic goiter status post subtotal thyroidectomy with residual euthyroid have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7903 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is currently in receipt of a 10 percent rating for service-connected diffuse toxic goiter status post subtotal thyroidectomy with residual euthyroid.  He seeks a higher initial rating, reporting that he takes continuous medication twice a day for this service-connected thyroid disability and suffers from fatigability and constipation.  See July 2011 Notice of Disagreement; January 2014 Substantive Appeal.  He also reported a history of weight gain.  See February 2011 VA Examination Report; July 2011 Notice of Disagreement.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  All the elements specified in a disability grade need not necessarily be found; however, coordination of rating with impairment of function will be expected in all instances.  See 38 C.F.R. § 4.21; see also Pierce v. Principi, 18 Vet. App. 440, 445 (2004).    

The Board finds that an initial rating of 30 percent is warranted for the Veteran's service-connected thyroid disability because the symptoms of fatigability and constipation more nearly approximate the criteria for this rating.  The Veteran's thyroid disability is rated under Diagnostic Code (DC) 7903 relating to hypothyroidism.  Under DC 7903, a 10 percent rating is assigned for hypothyroidism with fatigability, or where continuous medication is required for control.  38 C.F.R. § 4.119, DC 7903 (2017).  A 30 percent rating is assigned for hypothyroidism with fatigability, constipation, and mental sluggishness.  Id.  Hypothyroidism with muscular weakness, mental disturbance, and weight gain is rated as 60 percent disabling.  Id.  Lastly, hypothyroidism with cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance, to include dementia, slowing of thought, depression, bradycardia (less than 60 beats per minute), and sleepiness is rated as 100 percent disabling.  Id.  

The Board finds that the criteria for a 30 percent rating have been more nearly approximated.  The Veteran reported experiencing fatigability and constipation during the appeal period, two of the three symptoms listed in the criteria for a 30 percent rating.  The Veteran is competent to report the symptoms he has experienced, and the Board finds his reports to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the evidence does not show that the Veteran exhibited or experienced mental sluggishness during the appeal period, the Board nevertheless finds that the criteria for a 30 percent rating have been more nearly approximated.  See 38 C.F.R. §§  4.7, 4.21.

The Board further finds that a rating in excess of 30 percent is not warranted.  A 100 percent rating not warranted because the Veteran has not been shown to experience cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, dementia, slowing of thought, depression, bradycardia or sleepiness related to his thyroid disability during the appeal period.  Although the Veteran reported experiencing weight gain since the onset of his thyroid disorder in service, his weight was found to have been stable in the twelve month period prior to the February 2011 VA examination and the evidence of record does not show weight gain during the appeal period.  Moreover, he has not reported muscular weakness or mental disturbance and has not been found to exhibit these symptoms.  See February 2011 VA Examination Report; VA Medical Records.  The evidence does not show that the Veteran has suffered from any symptoms or functional impairment as a result of his service-connected thyroid disorder that would approximate the criteria or impairment associated with the 60 percent rating.  Therefore, the Board finds that a 60 percent rating is not warranted.  


ORDER

An initial rating of no more than 30 percent for diffuse toxic goiter status post subtotal thyroidectomy with residual euthyroid is granted; subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


